DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference character 120 in fig 1, not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities: The phrase "wherein processor" appears to be a typo of "wherein the processor".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Independent claims 1, 10, & 16 each use the terms "geometrical factor", "local force", "initial force", "coefficient", & "bit matrix" without clarification or definitions within the claims themselves. While this is not improper per se, the examiner respectfully holds these recitations indefinite because it is not clear what these terms mean without importing limitations from the specification. Importing limitations from the specification is improper (MPEP §2111.01, subsection II) as Applicant themselves note in the second-to-last paragraph of the present specification.
	It is of course Applicants’ right to be their own lexicographer, as discussed in MPEP §2111.01 subsection IV. However Applicant only does that in a broadening sense with respect to "machine-readable storage medium", "the indefinite articles 'a' or 'an'", and "the phrase 'at least one of'" at various places in the specification.
	In summary, the examiner respectfully asserts that the terms "geometrical factor", "local force", "initial force", "coefficient", & "bit matrix" form a large portion of the independent claims, but lack any clear metes and bounds or definitions within the claims without importing them from the specification. Claims 2-9, 11-15, & 17-20 depend from the above independent claims.

Independent claim 10 recites "a memory configured to store [data]". The data is recited somewhat narrowly: "a bit matrix comprising at least one coefficient…" etc. However, the claim does not actually require this data as part of a non-transitory instructions or code on the memory. Rather the claim recites "a memory configured to store" it. This is, for all intents and purposes, a generic formatted hard drive capable of storing computer data.
The examiner views this as rendering the claim indefinite because Applicant's intent appears to be a positive structural requirement of this code, but the claim is worded as though they are not actually required. Put another way, it is unclear in light of the specification what "configuration" is specially required by the memory that allows it to store data in a way that differentiates it from conventional generic computer memory, and whether or not that data is actually required by the claim. Claims 11-15 depend from claim 10.

Independent claim 16 similarly recites "a memory configured to store" instructions that form the meaningful body of the claim, and is held as indefinite as similarly described for claim 10 above.
Claim 16 is further held as indefinite because it is unclear in light of the specification how the "dynamic simulation" differs from the modeling and "wellbore model" recited in the first clause of the claim. In other words, the claim appears to be circular in nature. The claim requires storage of "a bit matrix comprising [a] coefficient determined [by forces] caused by a shape of a wellbore model [formed] by a displaced portions of the drill bit model, [the] bit matrix [being utilized] for a dynamic simulation". But as mentioned above, the first clause appears to be the "dynamic simulation" already, the only difference being the nomenclature attached to the simulation / modeling. Put another way, the first clause of the claim appears to require that the "bit matrix" is "determined" as a result of "a shape of a wellbore model [formed] by displaced portions of the drill bit". This "displacement" appears to be a simulation, and the creation of "a wellbore model" is certainly a simulation, in light of the specification. But then this "bit matrix" which is formed by an ostensibly dynamic simulation is the used in "a dynamic simulation". 
Claims 17-20 depend from claim 16.

Claim 2 recites "selecting a speed for the drill bit model based on a desired orientation of the wellbore model". The examiner respectfully holds this limitation to be indefinite because it can be interpreted at least two very different ways:
1) "selecting a speed" being directed to the angular velocity / "drilling speed" of the "drill bit model" within the model itself (i.e. the drill bit is sped up within the model)
2) "selecting a speed" being directed to the processing speed of the model (i.e. the modeling is done at 2x, but the relative bit speed remains the same)
The examiner also notes that the limitation of claim 2 is recited in a vacuum relative to the "dynamically adjusting the drill bit model to a displaced position" clause in parent claim 1. Claim 2 would appear to be closely related if not an overlapping step with the "dynamically adjusting" of claim 1 if interpretation (1) above is accurate. The examiner respectfully asserts that the claim is worded ambiguously enough between at least these two differing interpretations that it lacks clear metes and bounds. See claim 6 for a comparison of "speed of the drill bit model" language.

Claims 6 & 13 recite "a speed of the drill bit model in a first direction in the wellbore model and an angular speed of the drill bit model about a second direction in the wellbore model". It is unclear, both in the claims as written, and as disclosed in the specification, how or if these "speeds" and "directions" differ from each other. When discussed in the specification (¶s 161-163 as-filed), they are used in the same language as claimed. In other words, what are the first and second directions, and what is the first "speed" in the "first direction"? Is this rate of penetration while the "second direction" is rotational speed, for example? Amendments like this to the claim will greatly clarify the claim.

Claim 11 is held as indefinite because it is unclear how or if the "a drilling operation based on the bit matrix" differs from the "utilizing the bit matrix to steer a drill bit in a wellbore" limitation already recited in parent claim 10. Is the "steering" of claim 10 not "a drilling operation" already?

Claim 18 is further held as indefinite because it recites "a drill bit represented by the drill bit model in the dynamic simulation". However parent claim 16 does not recite the "drill bit model" being used in the "dynamic simulation". Rather it is the "bit matrix" is "utilized [for] a dynamic simulation". The "drill bit model" only provides "forces" that are used to determine "coefficients" that are within the "bit matrix". In other words, parent claim 16 recites the "bit model" as being significantly separated from the "dynamic simulation", with at least two layers of "based on" and "caused by" transitional phrases between the "bit model" and the "bit matrix" which is eventually "utilized" in the "dynamic simulation".

Claim 19 is held as indefinite as similarly described for claim 6 & 13 above. Claim 19 is further held as indefinite as also similarly described for claim 18 above. Parent claim 16 does not recite the "drill bit model" being utilized in the "dynamic simulation", but claim 19 says "the drill bit model in the dynamic simulation". This appears to be a contradiction of the wording of parent claim 16, rather than an additional limitation.
Claim 19 is further held as indefinite because it requires the "determin[ing] a speed of the drill bit model… based on… the speed of the drill bit model". The claim is circular in nature, and effectively requires determining a variable based on that same variable.

Claim 20 is held as indefinite as similarly described for claim 18 above for the incongruity between the "dynamic simulation" and the "drill bit model" apparently being used within the "dynamic simulation", as opposed to the "bit matrix" in claim 16. The "drill bit model" is only a result of / "caused by" the "a shape of a wellbore model", and that "wellbore model" is recited as distinct from the "dynamic simulation".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 & 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of data analysis akin to human mental work without significantly more. This judicial exception is not meaningfully integrated into a practical application as discussed below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Independent claim 1 is rejected under 101 as being directed to an abstract idea of data analysis akin to human mental work without significant integration into meaningful practice. See:
MPEP §2106.04(a)(2), section (I) - Mathematical Concepts - subsection A - mathematical Relationships - example (iv): "Organizing information and manipulating information through mathematical correlations"
MPEP §2106.04(a)(2), section (I), subsection C - Mathematical Calculations - examples (i) through (vi)
MPEP §2106.04(a)(2), section (III) - Mental Processes - subsection C - A Claim That Requires a Computer May Still Recite a Mental Process - examples 1-3
Claim 1 requires the creation and manipulation of a digital model, and the storing of the results of that model on conventional computer memory. There is prima facie no real world implementation / integration in claim 1. The same is true for dependent claims 2 & 5-9. Claims 3 & 4 are discussed specifically below. 

Such judicial exceptions may be patentable if they are meaningfully integrated into practical applications which are patent eligible. However such integration must "impose a meaningful limit on the judicial exception into a practical claim [that] is more than a drafting effort". See MPEP §2106.04(d), second paragraph.
Through claim set 1-9, only dependent claims 3 & 4 contain limitations that approach practical integration. All the other limitations are still computer processing work, data analysis, and storage in conventional computer memory. 
Claim 3 recites "The computer-implemented method of claim 1, wherein the memory is part of a controller for a bottom hole assembly, the method further comprising controlling a drill string dynamics in a drilling operation based at least in part on the bit matrix".
The examiner does not view this as sufficient for claim 3 to pass the "integration" test of 101 per MPEP §2106.04(d). The recitation of the claim's integration ("controlling a drill string dynamics in a drilling operation based at least in part on the bit matrix") relies heavily on broad nomenclature ("drill string dynamics" and "bit matrix") with no limiting basis / lexicography in the specification for that nomenclature (per ¶ 173 of the present case), and therefore amounts to "controlling the drilling of a wellbore based on the model". 
Further, claim 3 conspicuously does not require that the drill bit used in claim 3 is a real world construction of the model of claim 1. Rather only the broadest possible connection between the modeling of claim 1 and the "controlling" of claim 3 is recited. The examiner views this as equivalent to the "apply it" examples of failing integrations in MPEP §2106.04(d), subsection I and/or the "Insignificant Extra-Solution Activity" examples of §2106.05(g).

Similarly, claim 4 recites "fabricating the drill bit based at least in part on a bit-rock interaction model that includes the bit matrix". The examiner similarly views this as equivalent to the "apply it" examples of failing integrations. The limitation is broadly, not narrowly, linked to the abstract idea ("based at least in part…" as opposed to "fabricating the drill bit as described by the bit matrix", for example), the drill bit is not used in the method, and the "bit matrix" is itself broadly and nebulously recited without improperly importing limitations from the specification into the claims (which Applicant themselves disclaim in ¶ 168 of the as-filed present case; ¶ 173 in the pre-grant publication, US 2020/0095859).

Independent claim 10 is a system claim that is broader than method claim 1, except for the final limitation of "utilizing the bit matrix to steer a drill bit in a wellbore, the drill bit represented by the drill bit model". The examiner respectfully holds this to not be "significantly more" and equivalent to the "apply it" examples discussed above. The examiner notes that the recitation of a system / "product" does not ipso facto render the claim patentable under 101: MPEP §2106.04(a)(2), section (III), subsection D - Both Product and Process Claims May Recite a Mental Process.
Claim 11 is commensurate with claim 3 as discussed above.

Claims 12-15 are held as sufficient to pass the "meaningful integration" test and are therefore not presently rejected under 101.

Independent claim 16 recites a "memory" and a "processor" with "configurations" commensurate with the other claims rejected above, and is therefore similarly held as failing the 101 requirement as discussed above. The limitation of "a processor configured to: utilize the bit matrix for a dynamic simulation of a wellbore drilling operation" still limits the scope of the claim to data analysis / modeling, without significant real world integration beyond a token drafting effort.
Claims 17-20 are similarly directed to simulated forces and analysis thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0010382 (Oliver). The examiner notes that Oliver incorporates through reference, US 6,516,293 (¶ 54 of Oliver) and US 6,785,641 (Application serial number 09/689,299, ¶ 1 of Oliver).

Independent claim 10: Oliver discloses a system, comprising:
an memory (¶ 18) configured to store (As discussed in the 112(b) rejections above, the following "stored" limitations are arguably not required by the claim, but rather only a memory capable of storing data. That said, the examiner presents the following interpretation with respect to Oliver in the interests of compact prosecution) a bit matrix ("candidate drill bits" resulting from the simulation - ¶ 72) comprising at least one coefficient (One of the "drilling performance criterion" or "solutions" identified in 540, fig 4 & ¶ 60 of Oliver. "A solution may involve any combination of adjustments to the drilling tool assembly design parameters or the operating parameters used for drilling with the drilling tool assembly" - ¶ 45) determined based at least in part on a bit-rock interaction model (520 & 530, fig 4; ¶ 59) to reflect a displaced position (end of step 530) of a drill bit model ("simulating an effect on the drilling tool assembly" - ¶ 16) and local (In light of the 112(b) rejection involving this limitation as discussed above, the limitation has been interpreted as best able. "Force on a component" - claim 9 of Oliver. "Forces on cutting elements" - 348 of '293. " Output information for the simulation may include forces acting on the individual cutting elements during drilling, scraping movement/distance of individual inserts on hole bottom and on the hole wall, forces acting on the individual cones during drilling" - ¶ bridging cols 7 & 8 of '293) and initial forces (In light of the 112(b) rejection involving this limitation as discussed above, the limitation has been interpreted as best able. "total forces acting on the drill bit during drilling" - ¶ bridging cols 7 & 8 of '293) on the drill bit model determined from an updated shape of a wellbore model (530, fig 4 & ¶ 59 of Oliver. "Update bottomhole pattern" - 346, fig 3B in the '293 patent; 348 is downstream of 349: fig 3B of '293) formed by the displaced position of the drill bit model (ibid); and
a controller (The "solution" of 540 is used to drill a well in 550: fig 4 of Oliver & ¶s 46, 47. The "solution" involves controlling the dynamics of the drill string in actual drilling: ¶s 60, 61, 74, & 91 & elements 560, 570, & 580. This is all implemented by a computer: ¶s 18 & 92) configured to:
utilize the bit matrix to steer a drill bit in a wellbore (ibid; 550, fig 4), the drill bit represented by the drill bit model (540 & 550, fig 4).
The examiner also notes that claims 10-15 contain a substantial number of functional / intended use limitations. They are not method claims. MPEP §2114, subsection II: Manner of operating the device does not differentiate apparatus claim[s] from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Dependent claims 11-15: Oliver further discloses
Claim 11. The system of claim 10, wherein the controller is further configured to: 
control drill string dynamics of a drilling operation (¶s 18 & 92 of Oliver teach computer implementation of the method, and the method involves "us[ing] the solution to drill a well" - 550 & fig 4. The "solution" of 540 is used to drill a well in 550: fig 4 of Oliver & ¶s 46, 47. The "solution" involves controlling the dynamics of the drill string in actual drilling: ¶s 60, 61, 74, & 91 & elements 560, 570, & 580. This is all implemented by a computer: ¶s 18 & 92) based on the bit matrix (550 is downstream of 520, 530, & 540).

Claims 12. The system of claim 10, wherein the controller is further configured to: 
determine a torque on the drill bit ("rotary torque" - ¶s 9 & 56 - is known in actual drilling as it is a chosen variable) based on a walk force parameter ("lateral vibration": ¶ 11 of Oliver; "walk rate": ¶ 79 of Oliver. Claim 9 of Oliver. Minimization of vibration is taught: last sentence of ¶ 15, and are created by rotary torque: ¶ 10. In other words, Oliver teaches rotary torque as a known & selected variable - ¶ 56 - that also can result in vibrations - ¶ 10 - which are intended to be minimized by the system - ¶ 15) and a bit steerability parameter from the bit matrix ("build angle" - ¶ 79); and
steer the drill bit based at least in part on the torque ("to improve drilling performance is used to predict the direction of drilling and adjustments are made to the proposed drilling tool assembly to obtain a desired well trajectory" - ¶ 79).

Claim 13. The system of claim 10,wherein the controller is further configured to (¶s 18 & 92 of Oliver teach computer implementation of the method):
determine a speed of the drill bit in a first direction in the wellbore ("rate of penetration (ROP)" - ¶ 48) and an angular speed about a second direction in the wellbore ("rotary speed at which the drilling tool assembly is turned" - ¶ 48); and
steer the drill bit based at least in part on the speed and the bit matrix (550, fig 4).

Claim 14. The system of claim 10, wherein the controller is further configured to: 
select a force ("axial force"/ "weight on bit (WOB)" - ¶ 9. Inherently must selected to "drill a well 550" - ¶ 91) and a torque on the drill bit ("rotary torque" - ¶ 9. Also must inherently be selected to "drill a well 550" - ¶ 56) to increase a size of a formation portion chipped away by a cutter in the drill bit ("a desire for a maximum ROP" - ¶ 60); and
steer the drill bit based at least in part on the force, the torque, and the bit matrix (550, fig 4).

Claim 15. The system of claim 10, wherein the controller is further configured to: 
select a force ("axial force"/ "weight on bit (WOB)" - ¶ 9. Inherently must selected to "drill a well 550" - ¶ 91) and a torque ("rotary torque" - ¶ 9. Also must inherently be selected to "drill a well 550" - ¶ 56) on the drill bit to direct the drill bit away from a hardened formation substrate (the assembly is steerable: ¶ 50, which means it is capable of being steered "away from a hardened formation substrate". "Manner of operating the device does not differentiate apparatus claim[s] from the prior art" - MPEP §2114, subsection II); and
steer the drill bit based at least in part on the force, torque, and the bit matrix (550, fig 4).

Independent claim 16. Oliver discloses a device comprising:
a memory (¶ 18) configured to store (As discussed in the 112(b) rejections above, the following "stored" limitations are arguably not required by the claim, but rather only a memory capable of storing data. That said, the examiner presents the following interpretation with respect to Oliver in the interests of compact prosecution) a bit matrix (Drill bits that are the "potential solutions" used for the simulation - ¶s 58 & 59. "A solution may involve any combination of adjustments to the drilling tool assembly design parameters or the operating parameters used for drilling with the drilling tool assembly" - ¶ 45) comprising at least one coefficient (The "drilling tool assembly design parameters" that represent a "potential solution" - ¶s 45, 58 & 59) determined based at least in part on local (In light of the 112(b) rejection involving this limitation as discussed above, the limitation has been interpreted as best able. "Force on a component" - claim 9 of Oliver. "Forces on cutting elements" - 348 of '293. "Output information for the simulation may include forces acting on the individual cutting elements during drilling, scraping movement/distance of individual inserts on hole bottom and on the hole wall, forces acting on the individual cones during drilling" - ¶ bridging cols 7 & 8 of '293) and initial forces (In light of the 112(b) rejection involving this limitation as discussed above, the limitation has been interpreted as best able. "total forces acting on the drill bit during drilling" - ¶ bridging cols 7 & 8 of '293) on a drill bit model ("simulating an effect on the drilling tool assembly" - ¶ 16) caused by a shape of a wellbore model (530, fig 4 & ¶ 59 of Oliver. "Update bottomhole pattern" - 346, fig 3B in the '293 patent; 348 is downstream of 349: fig 3B of '293), the shape of the wellbore model being formed by displaced positions of the drill bit model (ibid); and
a processor (¶ 18; The "solution" of 540 is used to drill a well in 550: fig 4 of Oliver & ¶s 46, 47. The "solution" involves controlling the dynamics of the drill string in actual drilling: ¶s 60, 61, 74, & 91 & elements 560, 570, & 580. This is all implemented by a computer: ¶s 18 & 92) configured to:
utilize the bit matrix for a dynamic simulation (ibid; 530, fig 4) of a wellbore drilling operation (ibid). Regarding the 112(b) rejection of the "circular" nature of this claim, and the unclear differences between the modeling in the first clause and the "dynamic simulation" of the second clause, the examiner notes that Oliver teaches a feedback loop in figure 4 that can also result in the "solution" identified in step 540 being re-used in the drilling simulation of step 530.

Claim 17. The device of claim 16, wherein the processor (¶ 18) is further configured to: simulate drill string dynamics ("The simulation takes into account the dynamic response of the drilling tool assembly in drilling through the earth formation under the defined drilling operation parameters" - ¶ 59) in the dynamic simulation (530) of the wellbore drilling operation based on at least in part on the bit matrix (Drill bits that are the "potential solutions" used for the simulation - ¶s 58 & 59. "A solution may involve any combination of adjustments to the drilling tool assembly design parameters or the operating parameters used for drilling with the drilling tool assembly" - ¶ 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0211596 (Huang) in view of US 2005/0010382 (Oliver). The examiner initially notes that Huang incorporates through reference US 6,516,293 (¶ 53 of Huang, Application Serial Number 09/524,088, henceforth referred to as '293). Oliver incorporates through reference, US 6,516,293 (¶ 54 of Oliver) and US 6,785,641 (Application serial number 09/689,299, ¶ 1 of Oliver).

Independent claim 1. Huang discloses a method (¶ 82 of Huang. ¶ bridging cols 7 & 8 of the '293 patent) comprising:
selecting a parameter (Huang: "selecting input parameters 100", fig 5; 202, fig 7A. '293 patent: "The parameters required as input for the simulation include… bit design parameters 312, cutting element/earth formation interaction data 314…" - col 4:12-14 of '293) for a drill bit model (Huang: 110, fig 5; 202 & 218, fig 7A; ¶s 40, 45, 47; ibid in '293), the parameter including a geometrical factor of a cutter (Huang: second lower box identified by 202, fig 7A. '293 patent: "cutting element information including size, shape, etc" - 312, fig 3A) represented in the drill bit model (ibid);
dynamically adjusting the drill bit model to a displaced position (Interpreted as being equivalent to simulating the drill bit model drilling a wellbore. Huang: 116, fig 5; fig 6; 232-244, fig 7B; 310, fig 8. '293 patent: 322-334);
updating a shape of a wellbore model formed by the displaced position of the drill bit model (Huang: 264, fig 7C; 286 & ¶ 80, fig 7D. '293 patent: "Update bottomhole pattern" - 346, fig 3B);
determining a local force (In light of the 112(b) rejection involving this limitation as discussed above, the limitation has been interpreted as best able. Huang: ¶s 79, 80, 82. '293 patent: "Forces on cutting elements" - 348. "Output information for the simulation may include forces acting on the individual cutting elements during drilling, scraping movement/distance of individual inserts on hole bottom and on the hole wall, forces acting on the individual cones during drilling" - ¶ bridging cols 7 & 8 of '293) and an initial force (In light of the 112(b) rejection involving this limitation as discussed above, the limitation has been interpreted as best able. Huang: "Insert wear and strength analysis by using wear model and load on insert" 266, fig 7C. "Initial loading conditions…" - ¶ 65; ¶s 75, 77. '293 patent: "total forces acting on the drill bit during drilling") on the drill bit model based on the shape of the wellbore model (Huang: "As noted above, output information from a dynamic simulation of a drilling tool assembly drilling an earth formation may include, for example, the drilling tool assembly configuration (or response) obtained for each time increment, and corresponding bit forces, cone forces, cutting element forces, impact forces, friction forces" - ¶ 82. "Output new position, bit forces, cone forces, insert forces, etc" 288 which is downstream of "update the hole bottom permanently" 286 in fig 7D. '293 patent: 348 is downstream of 349, fig 3B) and the parameter for the drill bit model (ibid);
determining ("simulation program" - ¶ 93 - which appears to inherently requires a generic computer and associated processor, but a "processor" is not expressly taught as discussed below), at least one coefficient (Huang: "drilling tool assembly parameter" 426, fig 9, which may include "cone profile, insert shape and size, number of rows offset" - ¶ 94) for a bit matrix (The simulated "drilling tool assembly" - 426, fig 9. This is an sub-element of a larger in-process digital optimization of a drill bit: ¶s 94 & 95. The examiner does not interpret "matrix" as conveying anything distinct from this as discussed in the 112(b) rejections above) based on the local force and the initial force on the drill bit model (fig 9); and
storing the bit matrix (again, a "memory" appears to be inherently necessary for "design loop 410" and conventional computer implementation, but not expressly taught as discussed below), wherein the bit matrix (¶s 93-95) is indicative of an interaction between a drill bit represented by the drill bit model and a formation substrate (fig 9).
Huang discloses a simulation method that would appear to implicitly require a generic computer with a processor and memory, as is conventional in modern operations and as exceedingly well understood. However, Huang does not explicitly disclose that the method is computer implemented with a processor and memory.
However, Oliver discloses a computer implement method ("Aspects of embodiments of the invention, such as the collection and evaluation of drilling data and the performance of dynamic simulations, may be implemented on any type of computer" - ¶ 92) comprising:
selecting a parameter (citing the '293 patent, incorporated by Oliver in ¶ 54: "The parameters required as input for the simulation include… bit design parameters 312, cutting element/earth formation interaction data 314…" - col 4:12-14 of '293) for a drill bit model (ibid in '293; ¶s 51, 52, & 54 of Oliver), the parameter including a geometrical factor of a cutter ("cutting element information including size, shape, etc" - 312, fig 3A of the '293 patent) represented in the drill bit model (ibid);
dynamically adjusting the drill bit model to a displaced position (Interpreted as being equivalent to simulating the drill bit model drilling a wellbore. 322-334 of the '293 patent; 530, fig 4 of Oliver);
updating a shape of a wellbore model formed by the displaced position of the drill bit model (530, fig 4 & ¶ 59 of Oliver. "Update bottomhole pattern" - 346, fig 3B in the '293 patent);
determining a local force (In light of the 112(b) rejection involving this limitation as discussed above, the limitation has been interpreted as best able. "Force on a component" - claim 9 of Oliver. "Forces on cutting elements" - 348 of '293. " Output information for the simulation may include forces acting on the individual cutting elements during drilling, scraping movement/distance of individual inserts on hole bottom and on the hole wall, forces acting on the individual cones during drilling" - ¶ bridging cols 7 & 8 of '293) and an initial force (In light of the 112(b) rejection involving this limitation as discussed above, the limitation has been interpreted as best able. "total forces acting on the drill bit during drilling" - ¶ bridging cols 7 & 8 of '293) on the drill bit model based on the shape of the wellbore model (348 is downstream of 349: fig 3B of '293) and the parameter for the drill bit model (ibid);
determining, by a processor (¶ 18 of Oliver), at least one coefficient (540, fig 4 & ¶ 60 of Oliver) for a bit matrix ("candidate drill bits" - ¶ 72) based on the local force and the initial force on the drill bit model (540 is downstream of 520 & 530: fig 4 of Oliver); and
storing the bit matrix in a memory (¶ 18 of Oliver), wherein the bit matrix is indicative of an interaction between a drill bit represented by the drill bit model and a formation substrate (¶s 72 & 73 of Oliver).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to implement the method taught by Huang using a computer with a processor and memory as taught by Oliver. First, while computer implementation is replete in the modern state of the art, Huang does not expressly disclose it, thus forcing the reader to look elsewhere for a more detailed description. Oliver teaches a very similar method as shown by the rejection above and teaches that it is implemented using a computer with a processor and memory (¶ 18).

Dependent claims 2-9: The combination of Huang & Oliver further discloses
Claim 2. The computer-implemented method of claim 1, further comprising: 
selecting a speed for the drill bit model ("To simulate the dynamic response of a drilling tool assembly drilling earth formation… drilling operating parameters, such as the speed at which the drilling tool assembly is rotated and the hook load (weight of the drilling tool assembly suspended at the hook 62), also need to be defined" - ¶ 44 of Huang. "Drilling operating parameters 206, in this embodiment, include the rotary table speed at which the drilling tool assembly is rotated (RPM), the downhole motor speed if a downhole motor is included, and the hook load" - ¶ 56 of Huang. "Prior to the start of the simulation loop 240, drilling operating parameters 206 are specified. As previously noted, the drilling operating parameters 206 include the rotary table speed, downhole motor speed (if included in the BHA), and the hook load" - ¶ 67 of Huang) based on a desired orientation of the wellbore model ("In this example, the end condition for simulation is also provided at 204, as either the total number of revolutions to be simulated" - ¶ 67 of Huang. Specific number of revolutions results chosen results in a specific orientation of the model. This is also chosen with respect to the specific geometry and "orientation" of the wellbore segment being simulated: ¶s 44, 55, & 87).

Claim 3. The computer-implemented method of claim 1, wherein the memory is part of a controller for a bottom hole assembly (¶s 18 & 92 of Oliver teach computer implementation of the method, and the method involves "us[ing] the solution to drill a well" - 550 & fig 4), the method further comprising controlling a drill string dynamics in a drilling operation based at least in part on the bit matrix (The "solution" of 540 is used to drill a well in 550: fig 4 of Oliver & ¶s 46, 47. The "solution" involves controlling the dynamics of the drill string in actual drilling: ¶s 60, 61, 74, & 91 & elements 560, 570, & 580. This is all implemented by a computer: ¶s 18 & 92).
Therefore it would have been obvious to one of ordinary skill in the art to use the computer implementation taught by Oliver along with the method taught by Huang. Huang does not expressly teach drilling an actual wellbore in response to the method, although it is clearly implied (otherwise no practical implementation is achieved). Oliver teaches a direct link between simulation and the subsequent real-world implementation, as well as computer implementation of them both (as cited above).

Claim 4. The computer-implemented method of claim 1, further comprising 
fabricating the drill bit based at least in part on a bit-rock interaction model that includes the bit matrix (Huang clearly implies fabrication of the drill bit defined by the method - "Method for Designing a Drilling Tool Assembly" ¶s 84 & 86 - otherwise there is no actual implementation and the method is useless. In other words, physical construction and use of the drill bit is clearly the intended goal from the beginning, as it is necessary to actually form a real world wellbore. The simulation ultimately serves that end. Oliver expressly teaches "using the solution to drill a well" 550, and the solution involves physical aspects of the drill bit: ¶s 45, 66, 72, & 74).

Claim 5. The computer-implemented method of claim 1, wherein determining, by the processor, the at least one coefficient for the bit matrix comprises: determining a walk force on the drill bit ("lateral force" - 208, fig 7A of Huang is determined as part of determining the "bit matrix" as a step in the overall method. "lateral vibration": ¶ 11 of Oliver; "walk rate": ¶ 79 of Oliver).

Claim 6. The computer-implemented method of claim 1, further comprising 
determining the displaced position (Interpreted as being equivalent to simulating the drill bit model drilling a wellbore. Huang: 116, fig 5; fig 6; 232-244, fig 7B; 282, fig 7D; 310, fig 8. '293 patent: 322-334. 530, fig 4 of Oliver) based at least in part on a speed of the drill bit model in a first direction in the wellbore model (Huang: 232 & 241, fig 7B. Drawn to the vertical movement of the simulation to increase the simulated "depth" of the wellbore model. Can also be drawn to the "depth of penetration": ¶ 74 of Huang) and an angular speed of the drill bit model about a second direction in the wellbore model (Huang: 242, fig 7B).

Claim 7. The computer-implemented method of claim 1, wherein updating the shape of the wellbore model comprises determining one of a depth of cut ("Once the cutting element/formation interaction variables (area, depth, force, etc.) are determined for cutting element j, k, the geometry of the bottom surface of the wellbore can be temporarily updated, at 264, to reflect the removal of formation by cutting element j, k during the incremental rotation of the drill bit" - ¶ 75 of Huang), a drag area (ibid), or a contact area (ibid) for a cutting surface in the cutter represented in the drill bit model.

Claim 8. The computer-implemented method of claim 1, wherein determining the local force on the drill bit model based on the shape of the wellbore model comprises determining at least one of a drag force (Friction: ¶s 58, 70, 71, 80, & 82 of Huang. ¶ 70 of Oliver. "Forces on cutting elements" - 348 of '293. " Output information for the simulation may include forces acting on the individual cutting elements during drilling, scraping movement/distance of individual inserts on hole bottom and on the hole wall, forces acting on the individual cones during drilling" - ¶ bridging cols 7 & 8 of '293), a steer force, and walk force ("lateral vibration": ¶ 11 of Oliver; "walk rate": ¶ 79 of Oliver. Claim 9 of Oliver) on the drill bit model.

Claim 9. The computer-implemented method of claim 1, further comprising 
determining a drilling efficiency from at least one coefficient in the bit matrix (Oliver: evaluating performance and determining if further improvement is necessary / possible - ¶ 61 - is broadly equivalent to "drilling efficiency" as currently recited. Maximizing rate of penetration (ROP) is also taught - ¶ 60 - which is how Applicant characterizes "drilling efficiency" in ¶ 90 as-filed in the present specification. '293 patent: col 16:50-53).

Independent claim 16. Huang discloses a device comprising:
storing a bit matrix (The "output" of the method, 294, fig 7D: "For example, the new position of the drilling tool assembly, the dynamic WOB, cone forces, cutting element forces, impact forces, friction forces, may be provided as output information or stored" - ¶ 80. "As noted above, output information from a dynamic simulation of a drilling tool assembly drilling an earth formation may include, for example, the drilling tool assembly configuration" - ¶ 82) comprising at least one coefficient (any of the above variables / "coefficients") determined based at least in part on local (In light of the 112(b) rejection involving this limitation as discussed above, the limitation has been interpreted as best able. The output 294 - ¶ 81 - is "determined base at least in part" on the forces in step 288, fig 7D, the forces in steps 262, 268, 272 & 274, fig 7C. "Forces on cutting elements" - 348 of '293. "Output information for the simulation may include forces acting on the individual cutting elements during drilling, scraping movement/distance of individual inserts on hole bottom and on the hole wall, forces acting on the individual cones during drilling" - ¶ bridging cols 7 & 8 of '293) and initial forces (In light of the 112(b) rejection involving this limitation as discussed above, the limitation has been interpreted as best able. The loads / forces in steps 226, 228, 230, 232, 234, fig 7B. "total forces acting on the drill bit during drilling" - ¶ bridging cols 7 & 8 of '293) on a drill bit model (all of the above forces are on a "drill bit model" produced in fig 7A) caused by a shape of a wellbore model (Fig 7C. "simulate dynamic response of drilling tool assembly 310" - fig 8; "drilling tool assembly/drilling environment interaction parameters and/or models 408" - ¶ 89 & fig 9; "Update bottomhole pattern" - 346, fig 3B in the '293 patent; 348 is downstream of 349: fig 3B of '293), the shape of the wellbore model being formed by displaced positions of the drill bit model ("simulate dynamic response of drilling tool assembly 310" - fig 8); and
a controller (inherently necessary to implement the methods taught by Huang) configured to:
utilize the bit matrix for a dynamic simulation ("repeat simulation 330" - fig 8; "simulation 411" - fig 9) of a wellbore drilling operation (¶ 90).
Regarding the 112(b) rejection of the "circular" nature of this claim, and the unclear differences between the modeling in the first clause and the "dynamic simulation" of the second clause, the examiner notes that Oliver teaches a feedback loop in figure 4 that can also result in the "solution" identified in step 540 being re-used in the drilling simulation of step 530.
Huang discloses a system that would appear to implicitly require a generic computer with a processor and memory, as is conventional in modern operations and as exceedingly well understood. However, Huang does not explicitly disclose that the system is computer implemented with a processor and memory.
However, Oliver discloses a computer implement modeling / simulation method ("Aspects of embodiments of the invention, such as the collection and evaluation of drilling data and the performance of dynamic simulations, may be implemented on any type of computer" - ¶ 92) comprising:
selecting a parameter (citing the '293 patent, incorporated by Oliver in ¶ 54: "The parameters required as input for the simulation include… bit design parameters 312, cutting element/earth formation interaction data 314…" - col 4:12-14 of '293) for a drill bit model (ibid in '293; ¶s 51, 52, & 54 of Oliver), the parameter including a geometrical factor of a cutter ("cutting element information including size, shape, etc" - 312, fig 3A of the '293 patent) represented in the drill bit model (ibid);
dynamically adjusting the drill bit model to a displaced position (Interpreted as being equivalent to simulating the drill bit model drilling a wellbore. 322-334 of the '293 patent; 530, fig 4 of Oliver);
updating a shape of a wellbore model formed by the displaced position of the drill bit model (530, fig 4 & ¶ 59 of Oliver. "Update bottomhole pattern" - 346, fig 3B in the '293 patent);
determining a local force (In light of the 112(b) rejection involving this limitation as discussed above, the limitation has been interpreted as best able. "Force on a component" - claim 9 of Oliver. "Forces on cutting elements" - 348 of '293. " Output information for the simulation may include forces acting on the individual cutting elements during drilling, scraping movement/distance of individual inserts on hole bottom and on the hole wall, forces acting on the individual cones during drilling" - ¶ bridging cols 7 & 8 of '293) and an initial force (In light of the 112(b) rejection involving this limitation as discussed above, the limitation has been interpreted as best able. "total forces acting on the drill bit during drilling" - ¶ bridging cols 7 & 8 of '293) on the drill bit model based on the shape of the wellbore model (348 is downstream of 349: fig 3B of '293) and the parameter for the drill bit model (ibid);
determining, by a processor (¶ 18 of Oliver), at least one coefficient (540, fig 4 & ¶ 60 of Oliver) for a bit matrix ("candidate drill bits" - ¶ 72) based on the local force and the initial force on the drill bit model (540 is downstream of 520 & 530: fig 4 of Oliver); and
storing the bit matrix in a memory (¶ 18 of Oliver), wherein the bit matrix is indicative of an interaction between a drill bit represented by the drill bit model and a formation substrate (¶s 72 & 73 of Oliver).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to implement the method taught by Huang using a computer with a processor and memory as taught by Oliver. First, while computer implementation is replete in the modern state of the art, Huang does not expressly disclose it, thus forcing the reader to look elsewhere for a more detailed description. Oliver teaches a very similar method as shown by the rejection above and teaches that it is implemented using a computer with a processor and memory (¶ 18).

Dependent claims 17-20: The combination further discloses
Claim 17. The device of claim 16, wherein the processor (Oliver, ¶ 18) is further configured to: simulate drill string dynamics (Huang: "The method includes simulating a dynamic response of the drill string [and] drill bit" - abstract. Oliver: "The simulation takes into account the dynamic response of the drilling tool assembly in drilling through the earth formation under the defined drilling operation parameters" - ¶ 59) in the dynamic simulation (Huang: abstract. Oliver: 530) of the wellbore drilling operation based on at least in part on the bit matrix (Huang: "repeat simulation 330" - fig 8; "simulation 411" - fig 9. Oliver: Drill bits that are the "potential solutions" used for the simulation - ¶s 58 & 59. "A solution may involve any combination of adjustments to the drilling tool assembly design parameters or the operating parameters used for drilling with the drilling tool assembly" - ¶ 45).

Claim 18. The device of claim 16, wherein processor (Oliver, ¶ 18) is further configured to: determine a simulated torque (Huang: 122, fig 6; "moment" - 234, fig 7B & ¶ 9. "[A] model for [determining] optimal drilling operating parameters" - ¶ 18."[D]rilling operating parameters 206 may include other variables, such as, for example, rotary torque" - ¶ 56 & fig 7A. "The method further comprises repeating the adjusting and the simulating until at least one drilling performance parameter is determined to be at an optimum value" - ¶ 21. "Examples of drilling performance parameters include rate of penetration (ROP), rotary torque required to turn the drilling tool assembly" - ¶ 87. "Drilling performance parameters" (including "rotary torque" - ¶ 97) are calculated / "evaluated" by the method: ¶ 97) on a drill bit (ibid) represented by the drill bit model (Both Huang & Oliver are simulations using a drill bit model as cited above) in the dynamic simulation (ibid; ¶s 87 & 97 of Huang) based on a walk force parameter ("lateral force" - 208, fig 7A - is upstream of the optimizing of drilling performance parameters), a bit steerability parameter from the bit matrix ("bent housing" - 202, fig 7A - is upstream of the optimizing of drilling performance parameters), and a speed of the drill bit represented by the drill bit model ("rotary table speed" - 206, fig 7A - is upstream of the optimizing of drilling performance parameters).

Claim 19. The device of claim 16, wherein the processor (Oliver, ¶ 18) is further configured to: determine a speed of the drill bit model in the dynamic simulation ("rate of penetration (ROP)" which is a "drilling performance parameter" that is determined by the method: ¶s 87 & 91) in a first direction (axially in the wellbore as the bit penetrates deeper) in the wellbore drilling operation and an angular speed ("lateral vibrations" which are a angular bending moment in the drill string, and which are also a "drilling performance parameter": ¶ 87) about a second direction (defined by the oscillations of the lateral vibration) in the wellbore drilling operation based on a simulated force (any of the simulated forces outlined in figs 7A-7C: 208, 206, 228, 230, 232, 234, etc) determined by the bit matrix ("repeat simulation 330" - fig 8; "simulation 411" - fig 9) and the speed of the drill bit model (In light of the 112(b) rejection of this limitation as discussed above, it has been interpreted as best able. Huang teaches repeating the simulation / iteratively performing the method with a feedback loop: "repeat simulation 330" - fig 8; "simulation 411" - fig 9).

Claim 20. The device of claim 16, wherein the processor is further configured to: select a force ("Hook load" - 206, fig 7A & ¶ 56) and a torque (Huang: "The rotational moment applied to the drilling tool assembly 12 at the drill rig 10 (usually by a rotary table) to turn the drilling tool assembly 12 is referred to as the "rotary torque". " - ¶ 9 & 206, fig 7A. " drilling operating parameters 206 may include other variables, such as, for example, rotary torque" - ¶ 56) on the drill bit model in the dynamic simulation to increase a size of a formation portion chipped away by a cutter in the drill bit model (Huang, "rate of penetration (ROP)" is a "drilling performance parameter: ¶ 87. "a greater ROP" - ¶ 98. Oliver: "a desire for a maximum ROP" - ¶ 60), based on the bit matrix and a speed of the drill bit model in the dynamic simulation (as used in the method of figs 7A-7C of Huang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676